DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a grammatical error in reciting “an first adhesive layer” in line 3 and “an second adhesive layer” in line 8 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 ends in a semi-colon and not a period. Therefore, the complete metes and bounds of the claims cannot be ascertained and is thus indefinite. Claims 7 and 8 are rejected as a result of their dependency from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0153193 to McGraw et al. (“McGraw”).
Regarding claim 6, McGraw discloses an underlayment assembly for roofing application comprising: a base substrate sheet 102, 702 extending along a longitudinal direction, wherein the base substrate comprises a first edge portion (left edge) extending along the longitudinal direction, a second edge portion (right edge) apart from the first edge portion and extending the longitudinal direction, and a middle portion interposed between the first edge portion and the second edge portion; a first adhesive layer  104, 204 formed over the first edge portion; a first polymeric liner 108, 708 formed over the first adhesive layer and covering the first adhesive layer; a second adhesive layer 106, 706 formed over the second edge portion; and a second polymeric liner 110, 710 formed over the second adhesive layer and covering the second adhesive layer.
Regarding claim 7, McGraw discloses that the first polymeric liner 108, 708 includes a first grip portion extending further from the first edge portion of the base substrate such that the first grip portion does not overlap the base substrate or the first polymeric liner when viewed over the underlayment assembly. Figs. 1 and 7 show liners 108, 708 extending beyond the edge.
Regarding claim 8, McGraw discloses that the second polymeric liner includes a second grip portion extending further from the second edge portion of the base substrate such that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202015000535 to Ewald Dorken (“Ewald”) in view of U.S. Publication No. 2006/0141191 to Seth et al. (“Seth”) and McGraw.
	Regarding claim 1, Ewald discloses a method of installing underlayment of a roof comprising: providing a first sheet (Fig. 5) of underlayment assembly comprising a first base substrate, an first adhesive layer 2a formed over the first base substrate and a first polymeric liner formed over the first adhesive layer (pg. 2 of translation – second to the last paragraph discloses covering adhesive with liner), wherein the first base substrate comprises a first edge portion, the first adhesive layer 2a is formed over the first edge portion, and the first polymeric liner covers the first adhesive layer when viewed over the first sheet.
	Ewald does not explicitly disclose providing a second sheet of underlayment assembly comprising a second base substrate, an second adhesive layer formed over the second base substrate and a second polymeric liner formed over the second adhesive layer, wherein the second base substrate comprises a second edge portion, the second adhesive layer is formed over the second edge portion, and the second polymeric liner covers the first adhesive layer 
McGraw discloses assembling a first and second roofing underlayment 1003, 100 in edge over-lapping relationship over a slanted surface of a roof (McGraw, par 0058). 
Moreover, Seth discloses that sheets may first be placed in position and then a release liner removed to adhere the sheets in order increase the accuracy of the sheets’ placement during assembly (Seth, par 0039).
It has been held that a mere duplication of parts, such as the duplication of the first sheet to have an identical second sheet, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). Such a duplication to have multiple sheets would allow an entire roof to be covered with the underlayment. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ewald to have the first or second sheet placed into position and 
	
	Regarding claims 2 and 3, Ewald in view of McGraw and Seth does not disclose that the first polymeric liner comprises a first grip portion extending further from the first edge portion such that the first grip portion is exposed over the slanted surface, wherein removing the first polymeric liner comprises pulling the exposed first grip portion and the second polymeric liner comprises a second grip portion extending further from the second edge portion such that the second grip portion is exposed over the first sheet, wherein removing the second polymeric liner comprises pulling the exposed second grip portion.
McGraw discloses and underlayment wherein a first polymeric liner 108, 708 includes a first grip portion extending further from the first edge portion of the base substrate such that the first grip portion does not overlap the base substrate or the first polymeric liner when viewed over the underlayment assembly and a second polymeric liner includes a second grip portion extending further from the second edge portion of the base substrate such that the second grip portion does not overlap the base substrate or the second polymeric liner viewed over the underlayment assembly. Figs. 1 and 7 show liners 108, 708 extending beyond the edge. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ewald to have the first and second polymeric liners extend beyond the edge to form first and second grip portions as taught by McGraw to provide the predictable result of facilitating removal of the release liner.
	
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewald in view of McGraw and Seth as applied to claim 1 above, and further in view of GB 191117400 to Howard (“Howard”).
Regarding claims 4 and 5, Ewald in view of McGraw and Seth does not disclose that subsequent to removing the second polymeric liner, placing a roof batten along the installation direction over the second edge portion such that the roof batten overlaps the first edge portion and the second first edge portion when viewed in a cross section perpendicular to the slanted surface of the roof structure and placing a nail through the roof batten, the first edge portion, the second first edge and slanted surface to fix the roof batten to the roof structure.
Howard in Fig. 1 discloses a roofing assembly assembled by placing a roof batten 14 along the installation direction over a second edge portion (right edge of sheet 9 located on the left) such that the roof batten overlaps a first edge portion (left edge of sheet 9 located on the right) and the second first edge portion when viewed in a cross section perpendicular to the slanted surface of the roof structure and placing a nail 17 through the roof batten, the first edge portion, the second first edge and slanted surface to fix the roof batten to the roof structure.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Adding battens would allow for support for further installation of roofing tiles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633